Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-21 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claims 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
       Claims 15 and 17 recite “the emission layer” which renders the claim indefinite since there are more than one emission layers in claim 12 from which claims 16-17 depend.
 	For examination purposed, the examiner interprets “the emission layer” to mean the mth emission layer.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-5, 7, 11-12, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20180269265 A1 – hereinafter Kim).
Regarding Claim 1, Kim teaches a light-emitting device (see the entire document; Fig. 1; specifically, [0036]-[0052], and as cited below), comprising:

    PNG
    media_image1.png
    259
    294
    media_image1.png
    Greyscale

Kim – Fig. 1
a first electrode (2000; Fig. 1; “a second electrode 2000” – [0036]); 
a second electrode (1000) facing the first electrode (2000); 
m emission units ({600, 400} where m=2 ; “a first light-emission unit 400” and “a second light-emission unit 600” – [0036]) between the first electrode (2000) and the second electrode (1000); and 
m-1 charge-generating units (500 where m-1=1) “first charge generating layer 500 provided” – [0036]) between adjacent ones of the emission units (that is between 600 and 400), wherein m is a natural number of 2 or more (here, m=2); 
the emission units ({600, 400}) each comprise an emission layer (“The first light-emission unit 400 includes a first electron transfer layer 420 and a first hole transfer layer 430 overlapping with a first emission layer 410 provided therebetween, and the second light-emission unit 600 includes a second electron transfer layer 620 and a second hole transfer layer 630 with a second emission layer 610)” – [0037]); 
at least one of the charge-generating unit(s) (500) comprises an n-type charge- generating layer and a p-type charge-generating layer (“The first charge generating layer 500 includes an n-type charge generating layer 510 and a p-type charge generating layer 520” – [0038]); 
the n-type charge-generating layer (510) comprises a first material and a second material (“the n-type charge generating layer 510 includes an organic material and an inorganic material doped to the organic material, and” – [0040]); 
the first material comprises an organic electron transport compound (“the organic material of the n-type charge generating layer may include an organic material suitable for an electron transfer layer” – [0052]); and 
the second material (inorganic material) comprises at least one selected from an alkali metal, an alkali metal alloy, an alkaline earth metal, an alkaline earth metal alloy, a lanthanide metal, and a lanthanide metal alloy (“a low work function metal with high reactivity such as a lanthanide metal or an alkali earth metal, and an alkali halide” – [0045]).
Regarding Claim 2, Kim teaches the light-emitting device of claim 1, wherein the first material has a volume greater than or equal to that of the second material (“a content of the inorganic material doped to the n-type charge generating layer 510 may be about 1 volume % to about 25 volume %.” – [0047] – therefore, the first material [organic] volume will be higher).
Regarding Claim 3, Kim teaches the light-emitting device of claim 1, wherein the first material comprises an organic electron transport compound, and a volume ratio of the first material to the second material is about 99.9:0.1 to about 80:20 (“a content of the inorganic material doped to the n-type charge generating layer 510 may be about 1 volume % to about 25 volume %.” – [0047] – that 75:25 falls within the range – see [0047]).
Regarding Claim 4, Kim teaches the light-emitting device of claim 1, wherein a bonding energy between the first material and the second material is 1.2 eV or more ([0044] – “The lanthanide metal and the alkali earth metal may be low work function metals with a low work function, and they may provide electrons. The low work function metal may be, for example, a metal with a work function that is less than about 3.7 eV”).
Regarding Claim 5, Kim teaches the light-emitting device of claim 1, wherein the first material comprises a phenanthroline-containing compound (“the organic material of the n-type charge generating layer may include an organic material suitable for an electron transfer layer. For example, it may include a quinoline derivative, and, for example, it may include at least one compound selected from among tris(8-hydroxyquinolinato)aluminum (Alq3), 3-(4 biphenyl)-4-phenyl-5-(4-tert-butylphenyl)-1,2,4-triazole (TAZ), (2-methyl-8-quninolinato)-4-phenylphenolate (Balq), bis(10-hydroxybenzo(h)quinolinato)beryllium (Bebq2), and 4,7-diphenyl-1-10-phenanthroline (BPhen).” – [0053]).
Regarding Claim 7, Kim teaches the light-emitting device of claim 1, wherein the second material is terbium (Tb), holmium (Ho), or dysprosium (Dy) (“” – [0041] – “The lanthanide metal may be, for example, one selected from among La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu”).
Regarding Claim 11, Kim teaches the light-emitting device of claim 1, wherein the p-type charge-generating layer (520) comprises a third material and a fifth material, the third material comprises an organic hole transport compound, an inorganic insulation compound, or any combination thereof (“the p-type charge generating layer 520 including an oxide” – [0059]), and the fifth material comprises at least one compound selected from inorganic semiconductor compounds (“the p-type charge generating layer 520 may include a transition metal halide” – [0055]. Applicant indicates in para. [00129] metal halide is an inorganic semiconductor).
Regarding Claim 12, Kim teaches the light-emitting device of claim 1, wherein:
the first electrode (2000) is an anode ([0060] – “the second electrode 2000 may be an anode”; Fig. 1); 
the second electrode (1000) is a cathode ([0060] – “the first electrode 1000 may be a cathode”); and 
an mth emission unit (400 – since m=2; [0036]) is between the first electrode (2000) and the second electrode (1000); 
an m-1th emission unit (600 – [0036]) is between the first electrode (2000) and the mth emission unit (400); 
and an m-1th charge-generating unit (500) is between the mth emission unit (400) and the m-1th emission unit (600), wherein the mth  emission unit (400) comprises an mth emission layer (410); 
the m-1th emission unit (600) comprises an m-1th emission layer (610 – [0069]); 
an m-1th hole transport region (region containing 630) is further located between the first electrode (2000) and the m-1th emission layer (500); 
an m-1th electron transport (region containing 620) region is further located between the m-1th emission layer (600) and the m-1th charge-generating unit (500); 
an mth hole transport region (region containing 430) is further located between the m-1th charge- generating unit (500) and the mth emission layer (400); 
an mth electron transport region (region containing 420) is further located between the mth emission layer (400) and the second electrode (1000); 
the mth hole transport region (region containing 430) comprises a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof (hole transport layer 430); and 
the mth electron transport region (region containing 420) comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (electron transport layer 420).
Regarding Claim 16, Kim teaches the light-emitting device of claim 12, wherein the hole transport layer (430) is in direct contact with the emission layer (410 – as interpreted); the hole transport layer (430) comprises a tenth material; and the tenth material comprises at least one selected from organic hole transport compounds ([0067] – “The first hole transfer layer 430 may include, for example, a carbazole derivative such as N-phenylcarbazole or polyvinylcarbazole, and/or an amine derivative with an aromatic condensed ring such as N,N′-bis(3-methylphenyl)-N,N′-diphenyl-[1,1-biphenyl]-4,4′-diamine (TPD) or N,N-di(naphthalene-1-yl)-N,N′-diphenyl benzidine (α-NPD)”).
Regarding Claim 17, Kim teaches the light-emitting device of claim 12, wherein the electron transport layer (420) is in direct contact with the emission layer (410 – as interpreted); the electron transport layer (420) further comprises a twelfth material; and the twelfth material comprises at least one selected from organic electron transport compounds ([0066] – “The first electron transfer layer 420 may include, for example, a quinoline derivative, for example, it may include at least one compound selected from among tris(8-hydroxyquinolinato)aluminum (Alq3), 3-(4-biphenyl)-4-phenyl-5-(4-tert-butylphenyl)-1,2,4-triazole (TAZ), (2-methyl-8-quninolinato)-4-phenylphenolate (Balq), bis(10-hydroxybenzo(h)quinolinato)beryllium (Bebq2), and 4,7-diphenyl-1-10-phenanthroline (BPhen)”).

Regarding Claim 18, Kim teaches a method of manufacturing the light-emitting device of claim 1, the method comprising: forming the n-type charge-generating layer (510) comprising the first material and the second material (“the n-type charge generating layer 510 includes an organic material and an inorganic material doped to the organic material, and” – [0040]).
Regarding Claim 19, Kim teaches the method of claim 18, wherein the forming of the n-type charge- generating layer comprises forming the n-type charge-generating layer from a material for the n-type (510) charge-generating layer comprising the first material and the second material (“the n-type charge generating layer 510 includes an organic material and an inorganic material doped to the organic material, and the inorganic material includes an alkali halide doped to a lanthanide metal or an alkali earth metal.” – [0040]) or the first material and a precursor of the second material, wherein the material for the n-type charge-generating layer comprises at least one selected from a Bi-Li alloy, a Bi-Na alloy, Tb, Ho, and Dy (“” – [0041] – “The lanthanide metal may be, for example, one selected from among La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu”).
Regarding Claim 20, Kim teaches an apparatus comprising: a thin-film transistor comprising a source electrode, a drain electrode, and an activation layer; and the light-emitting device of claim 1, wherein the first electrode of the light-emitting device is electrically connected to one of the source electrode or the drain electrode of the thin-film transistor (“A display device, comprising: a substrate; a transistor provided on the substrate; and a light-emitting diode connected to the transistor, the light-emitting diode including: a first electrode, a second electrode overlapping the first electrode, a first emission layer and a second emission layer provided between the first electrode and the second electrode” – Claim 13, also see [0018]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Obata et al. (US 6025857 A – hereinafter Obata).
Regarding Claim 6, Kim teaches claim 1 from which claim 6 depends. Kim also teaches wherein the second material is an alkali metal or an alkali metal alloy ([0041] – “The lanthanide metal may be, for example, one selected from among La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu”).
But, Kim does not expressly disclose the n-type charge-generating layer further comprises bismuth (Bi).
However, it is well known in the art to form a n-type charge-generating layer further comprises bismuth (Bi) as it also taught by Obata (“When the polarity of the electrode is negative (-), it is preferable to provide an N-type charge generation layer, which transports electrons, and phosphorus, silver, antimony, bismuth or the like is doped” – C31 L21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of n-type charge-generating layer further comprises bismuth (Bi) as taught by Obata into Kim.
The ordinary artisan would have been motivated to integrate Obata structure into Kim structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a n-type charge generation layer for enhanced electron transport as is well known.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US 20190027547 A1 – hereinafter Kim2).
Regarding Claim 21, Kim teaches claim 20 from which claim 21 depends.
But, Kim does not expressly disclose a color filter, wherein the color filter is positioned to intersect a path of light emission from the light-emitting device.
However, it is well known in the art wherein a color filter is positioned to intersect a path of light emission from the light-emitting device as is also taught by Kim2 (Kim2 – “the color filter member CF on the organic electroluminescent elements OEL1, OEL2, and OEL3 (e.g., in the path of the light emitted by the device)” – [0126]; Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein a color filter is positioned to intersect a path of light emission from the light-emitting device as taught by Kim2 into Kim.
The ordinary artisan would have been motivated to integrate Kim2 structure into Kim structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic LED for the obvious benefit of absorbing light of a wavelength band ranging from 350 nm to 400 nm – see Kim2 – [0017].
Allowable Subject Matter
       Claims 8-10, 13-15  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 8: further comprising a p-type interlayer between the n-type charge-generating layer and the p-type charge-generating layer, wherein the p-type interlayer comprises a third material and a fourth material, the third material comprises an organic hole transport compound, an inorganic insulation compound, or any combination thereof; and the fourth material comprise at least one compound selected from an organic semiconductor compound, an inorganic semiconductor compound, and an inorganic insulation compound.
Claim 9-10 depend from claim 8.
Regarding claim 12: wherein the hole injection layer comprises a sixth material and a seventh material; the sixth material and the seventh material are different from each other; the sixth material comprises a lanthanide metal halide, a transition metal halide, a post-transition metal halide, tellurium, lanthanide metal telluride, a transition metal telluride, a post-transition metal telluride, a lanthanide metal selenide, a transition metal selenide, a post-transition metal selenide, or any combination thereof; and the seventh material comprises an organic hole transport compound, an alkali metal halide, an alkaline earth metal halide, a lanthanide metal halide, or any combination thereof.
Regarding claim 14: wherein the electron injection layer comprises an eighth material; and the eighth material comprises an alkali metal halide, an alkaline earth metal halide, a lanthanide metal halide, or any combination thereof.
Claim 15 depends from claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898